DETAILED ACTION
Allowable Subject Matter
Claims 15-20 allowed. 
The following is an examiner’s statement of reasons for allowance:
Re claim 15, the claim recites:
15.  An apparatus comprising: 
an optical transmitter that includes a laser, a plurality of optical modulators, associated electrical drivers, and a digital signal processor, the optical transmitter being configured to modulate a digital symbol stream onto two polarization components of an optical carrier generated by the laser in a manner that pre-compensates some intra-channel nonlinear optical distortions produced by transmission of a resulting modulated optical carrier over an optical fiber;
 wherein the digital signal processor is electrically connected to control the associated electrical drivers and comprises a digital circuit configured to estimate intra-channel nonlinear optical distortions during the transmission of the modulated optical carrier in a polarization- mode-dispersion dependent manner that gives a lower weight to some contributions to the intra- channel nonlinear optical distortions caused by interactions between frequency components of the modulated optical carrier of larger intra-channel frequency difference than to other contributions to the intra-channel nonlinear optical distortions caused by interactions between frequency components of the modulated optical carrier of smaller intra-channel frequency difference; and 
wherein the digital signal processor is configured to generate an estimate of the intra-channel nonlinear optical distortions for the two polarization components of the modulated optical carrier based on a comparison, with a fixed threshold value, of a difference between frequencies of the frequency components of the modulated optical carrier contributing to the intra-channel nonlinear optical distortions.
The present claim has been amended to recite “wherein the digital signal processor is configured to generate an estimate of the intra-channel nonlinear optical distortions for the two polarization components of the modulated optical carrier based on a comparison, with a fixed threshold, of a difference between frequencies of the frequency components of the modulated optical carrier contributing to the intra-channel nonlinear optical distortions”.
Re claims 16-20, these claims are dependent upon claim 15, such that they are also allowable
The following patents and patent applications are cited to show the state of the art with respect to calculating intro-channel nonlinear distortions within an optical transmitter:
(US-20180076900, US-20140140707, US-20170237498, US-20200252032, US-20120070159, US-20090245809, US-20100247099, US-20160233963, US-20130156443, US-20200366380, US-20150372765, US-20160050025, US-20100104284, US-20150195045, US-20140161452, US-20200328818, US-9646116, US-8861981, US-9337934, US-10333621, US-11184086, US-20140099128, US-20130108260, US-7636525)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637